Citation Nr: 0632715	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  04-30 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension. 
 
2.  Entitlement to service connection for a heart disability. 
 
3.  Entitlement to service connection for residuals of dental 
trauma for VA disability compensation purposes.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1966.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from May 
and August 2004 rating decisions of the VA Regional Office 
(RO) in Lincoln, Nebraska.

The case was remanded by the Board in December 2005.


FINDINGS OF FACT

1.  Heart disease and hypertension were first clinically 
confirmed many years after discharge from active duty and is 
not attributable to the veteran's active military service.  

2.  The veteran does not have bone loss as a residual of 
dental trauma in service.


CONCLUSIONS OF LAW

1.  The veteran does not have hypertension or heart 
disability that is the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§  3.102, 3.303, 3.304, 3.307, 3.309 
(2006).

2.  The veteran does not have residuals of dental trauma for 
VA compensation purposes.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. §§ 3.102, 3.381(a), 4.150 (Diagnostic Code 9913) 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  As 
evidenced by the statement of the case, and the supplemental 
statements of the case, the appellant has been notified of 
the laws and regulations governing entitlement to the 
benefits sought, and informed of the ways in which the 
current evidence has failed to substantiate this claims.  
These discussions also served to inform him of the evidence 
needed to substantiate the claims.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in 
December 2003, June 2004, March 2005, and January 2006, the 
RO informed the appellant of what the evidence had to show to 
substantiate the claims of service connection, what medical 
and other evidence the RO needed from him, what information 
or evidence he could provide in support of the claims, and 
what evidence VA would try to obtain on his behalf.  Such 
notifications, in conjunction with the statements of the 
case, have fully apprised the appellant of the evidence 
needed to substantiate his claims.  He was also advised to 
submit relevant evidence or information in his possession.  
38 C.F.R. § 3.159(b).  The appellant has been notified 
regarding the criteria for rating and for an award of an 
effective date should service connection be granted.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims for service connection.  Private 
clinical records the veteran identified were requested and 
associated with the claims folder.  VA clinic notes have also 
been retrieved and are of record.  The appellant has been 
afforded VA examinations over the course of the appeal, to 
include medical opinions, and the case was remanded for 
further development in December 2005.  There has been no 
indication from either the appellant or his representative 
that there is outstanding evidence that has not been secured 
or considered.  The Board finds that there is no reasonable 
possibility that further assistance from VA would aid him in 
substantiating the claims.  The Board thus concludes that VA 
does not have a duty to assist the veteran that is unmet with 
respect to these issues.  See 38 U.S.C.A. § 5103A (a) (2); 
see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).  To establish service 
connection, there must be evidence of a relationship between 
a current disability and active military service.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2006).

Service incurrence will be presumed for certain chronic 
diseases, including cardiovascular-renal disease and 
hypertension, if manifest to a compensable degree within the 
year following separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.307, 3.309 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2006).

Service connection for residuals of dental trauma
for VA compensation purposes.

The veteran's service medical records reflect that upon 
induction examination in August 1964, the dental examination 
showed that he was missing a number of molars, and had 
moderate calculus affecting teeth 16 and 17.  He received 
dental treatment throughout service, to include a fixed 
bridge for teeth 7-10 in January 1965.  At that time, his 
upper front teeth, 8 and 9, were shown to be missing.

The veteran filed a claim for service connection for the two 
upper front teeth in February 2004.  He stated that they had 
been knocked out in 1964 while stationed at Ft. Hood, Texas.  

Private records, including X-rays, dated between 1975 and 
2006 reflect that the appellant received ongoing routine and 
specialized dental treatment over those years.  

A VA outpatient clinic note dated in February 2002 noted that 
past medical history included having his front teeth knocked 
out while in the military.  

A statement in support of the claim dated in January 2006 was 
received from one of the veteran's fellow service members and 
long-time friend, who stated that he was present during the 
incident in service when the veteran's teeth were knocked 
out.  

The veteran was afforded a VA dental examination in March 
2006 and provided history to the effect that while in 
service, he "sheared off" his two front teeth close to the 
gum after falling against a footlocker.  He said that he went 
to the dental clinic the following day where a temporary 
crown was installed.  The appellant stated that he 
subsequently received a fixed partial bridge that he still 
wore.  It was noted that his miliary dental record was 
reviewed.

A dental examination was performed.  The examiner stated that 
radiographs confirmed that teeth 8 and 9 were missing.  It 
was reported that there was localized alveolar bone loss 
throughout the dentition.  The examiner related that the 
veteran's account of injury was not recorded in his dental 
records as trauma, but that his report seemed to be 
consistent with what was shown.  It was opined that more 
likely than not, teeth 8 and 9 were lost due to the veteran's 
reported trauma.  The examiner opined that there was no 
apparent bone loss evident in the maxilla due to trauma, and 
that the bone loss that was currently shown radiographically 
was more likely than not due to periodontal disease.

Generally, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses and periodontal disease 
will be considered service connected solely for the purpose 
of dental treatment under the provisions of 38 C.F.R. Chapter 
17.  38 C.F.R. § 3.381 (2006).  Otherwise, dental 
disabilities are compensable for rating purposes under 38 
C.F.R. § 4.150 (Schedule of ratings for dental and oral 
conditions), Diagnostic Codes 9900-9916 (2006).  In other 
words, service connection for compensation purposes cannot be 
established for missing teeth due to trauma unless the loss 
is due to loss of substance of the maxilla or mandible as a 
result of trauma or disease other than periodontal disease.  
38 C.F.R. §§ 3.381, 4.150 (2006).  

The evidence of record indicates that while in service, the 
veteran in all likelihood sustained injury to his two upper 
front teeth resulting in extraction and repair with a fixed 
bridge.  The service medical records show that he entered 
active duty with the two upper front teeth intact and 
subsequently had to be fitted for a bridge for them.  There 
is no indication that the teeth were diseased or were loss as 
a result of disease other than periodontal disease.  Even the 
veteran has contended that the loss was due to trauma.  On VA 
dental examination in March 2006, the examiner was of the 
opinion that the veteran's report was consistent with what 
was observed that teeth 8 and 9 were lost due to trauma.  

As noted above, missing teeth may be compensable for rating 
purposes under Diagnostic Code 9913 ("loss of teeth due to 
loss of substance of body of maxilla or mandible without loss 
of continuity").  However, the Note immediately following 
states that, "these ratings apply only to bone loss through 
trauma or disease such as osteomyelitis, and not to the loss 
of the alveolar process as a result of periodontal disease 
since such loss is not considered disabling."  38 C.F.R. 
§ 4.150, Diagnostic Code 9913 (2006).

On VA examination in March 2003, the examiner opined that 
there was no apparent bone loss evident in the maxilla due to 
anything other than periodontal disease.  The Board thus 
finds in this instance that there is no evidence that the 
loss of teeth was due to loss of substance of the body of the 
maxilla.  As already noted, bone loss from periodontal 
disease is not a disorder for which service connection is 
granted for compensation purposes.  The Board accordingly 
finds that veteran is not entitled to service connection for 
residuals of dental trauma for compensation purposes.  See 
38 C.F.R. §§ 3.381, 4.150 (Diagnostic Code 9913) (2006).

Service connection for hypertension and heart disability

The veteran's service medical show that upon entry 
examination in August 1964, the veteran had a blood pressure 
reading of 118/76.  His heart was evaluated as normal and no 
defects were noted.  Upon examination in July1966 for 
separation from service, the veteran was referred for 
consultation to evaluate a grade I/IV systolic murmur with a 
provisional diagnosis of functional murmur versus mild 
pulmonic stenosis.  When examined in the medical clinic, it 
was recorded that he was asymptomatic and had no known 
history of heart disease.  It was noted that the veteran had 
done heavy work and gone through basic training with no 
problems.  A blood pressure of 120/70 with a pulse rate of 64 
was obtained at that time.  An impression of no evidence of 
cardiac disease was provided and he was cleared for 
separation.  The separation examination report on that same 
date showed a blood pressure reading of 138/78.  The heart 
was evaluated as normal.  The veteran indicated that he had 
had high or low blood pressure and this was annotated by the 
examining personnel.

Private clinical records from the Great Plains Regional 
Medical Center dating from October 1996 show that the veteran 
was seen for a three-week history of fairly bad 'acid 
indigestion'.  It was recorded that he occasionally would get 
some post-prandial discomfort at rest.  It was noted that 
coronary artery disease factors were negative for 
hypertension, diabetes, or family history of heart disease, 
but was positive for some mild elevation of cholesterol and 
the fact that he smoked a pack of cigarettes a day.  He 
reported that his personal medical history was positive for 
an appendectomy at age 10, a vasectomy, kidney stones and 
lumps on his right shoulder and neck.  On physical 
examination, a blood pressure of 140/70 was obtained.  Heart 
rate was 54 and regular.  The heart tones were regular and 
bradycardic without murmur, rub or gallop.  A chest X-ray 
revealed borderline cardiomegaly.  It was recorded that the 
main concern in a 54-year old smoker with some exertional 
discomfort might be angina.  Treadmill testing was ordered 
for the following day.  In February 1997, a clinic note 
indicated that he was seen for follow-up of heart disease.  A 
subsequent clinical entry in February 1997 related that 
following his initial complaints of indigestion, the veteran 
had had a markedly abnormal treadmill and was referred for 
bypass grafting.  It was reported that since that time, he 
had been managed with Lopressor, aspirin and Zoccor and had 
done well in cardiac rehabilitation.  The veteran received 
extensive follow-up, diagnostic work-up and treatment for 
coronary artery disease and hypertension.

The veteran was afforded a VA examination in February 2004.  
The examiner stated that on review of the service medical 
records, a functional murmur versus a pulmonic murmur was 
noted.  It was noted that functional murmurs were usually 
innocent and did not cause any problems.  The examiner stated 
that other documents noted that there had been high blood 
pressure in the past.  

The veteran related that his blood pressure had been an issue 
on service entry and that he had had to have it checked 
numerous times over the course of three days and nights.  The 
examiner noted that this specific information could not be 
found in the record.  The veteran stated that his blood 
pressure had been an issue over the years and that he finally 
received treatment in 1996 when his heart problem was 
detected.  The veteran related that he had no symptoms prior 
to that time.  A physical examination was performed, followed 
by diagnoses of coronary artery disease, hypertension, and 
sternal pain most likely secondary to sternotomy from 
coronary artery bypass grafting. 

The veteran was afforded a VA hypertension examination on the 
same day and stated that high blood pressure was diagnosed in 
1996 and that treatment was initiated at that time.  He 
reiterated that blood pressure was an issue at service entry.  
The appellant related that his blood pressure had been 
elevated over the years, but "came to a head" in 1996 when 
heart disease was found.  Following examination, the examiner 
provided an opinion to the effect that given the reference to 
hypertension in service, it appeared at least as likely as 
not that the veteran had had hypertension for many, many 
years, even dating back as far as his military days, which 
would have continued up until the time of treatment.  The 
examiner also opined that since the veteran had no specific 
heart problems after separation from service in 1966, and 
that his heart problem began in 1996, the 30-year time frame 
without any heart complaints made it less likely than not 
that the questionable murmur noted at separation resulted in 
current heart disease.  It was noted that the veteran may 
have had elevated blood pressure over the years and that when 
left untreated, could certainly accelerate heart disease.  It 
was added, however, that this was essentially unknown because 
the veteran did not have any documentation about treatment 
prior to 1996 when his heart disease and hypertension were 
both found.  

The veteran's claims folder was reviewed on VA examination in 
May 2004 whereupon it was noted that a blood pressure reading 
of 190/70 was documented at separation.  It was reported that 
there was no prior documentation of hypertensive episodes and 
that he did not report episodes of hypertension at service 
entry.  It was noted that a history of hypertension was 
indicated at separation.  The examiner stated that the 
veteran had a murmur described as functional versus pulmonic, 
and that throughout the record, he stated that he had long-
standing hypertension.  The examiner noted that private 
medical records were also reviewed.  

Following physical examination, the examiner provided an 
opinion to the effect that a functional murmur could indeed 
be the result of hypertension, but that it was not related to 
the veteran's current high blood pressure.  It was added that 
this was normal physiology and would be present in any 
individual who at any one moment could be hypertensive.  It 
was concluded that the veteran's current hypertension was 
less likely caused by the veteran's functional murmur versus 
mild pulmonic stenosis at separation.  

The Board observes in this instance that the veteran stated 
on VA examination in February 2004 that elevated blood 
pressure had been an issue upon service entry.  Review of the 
service medical records discloses, however, that his blood 
pressure was 118/76.  No hypertension was diagnosed.  It is 
shown that when examined for release from active duty in 
1966, a heart murmur was detected for which he underwent 
further consultation.  A blood pressure reading obtained at 
that time is difficult to decipher and could be read as 
190/90, 120/70 or 170/90.  It is interesting to note, 
however, that the examiner did not refer to hypertension or 
high blood pressure in his final assessment, and stated 
unequivocally that there was no evidence of cardiac disease.  
The appellant was cleared for separation.  Although the 
appellant checked high blood pressure in his medical history 
report, medical personnel wrote "has had high blood 
pressure' indicating that this had been in the past as 
opposed to the current day's finding.  There are no 
documented high blood pressure readings or diagnoses in the 
service medical records.  Moreover, the service separation 
examination report on the same day of consultation clearly 
showed a blood pressure reading of 138/70.  

The record is silent for any indication of a cardiovascular 
disease process until 1996.  Although the veteran now reports 
that he had hypertension over the years after service, when 
examined by his private physician in October 1996, it was 
clearly noted that a coronary artery disease risk factor of 
hypertension was not present.  The veteran also did not list 
high blood pressure in his personal medical history.  
Additionally, his blood pressure at that time was 140/70.  
Therefore, the record reflects no definitive diagnosis of 
cardiac impairment or high blood pressure until 1996 or 1997, 
more than 30 years after discharge from active duty.  The 
veteran has not provided any clinical documentation that 
contradicts this finding.

The Board notes that when the veteran was examined by VA in 
February 2004, the examiner found that given the reference to 
hypertension in service, it was at least as likely as not 
that the veteran had had hypertension for many years, and 
that it may have dated back to his time in the military and 
continued up until the time of treatment.  The examiner also 
stated that while it was less likely that the questionable 
murmur noted at separation resulted in heart disease, the 
veteran's reported continuing high blood pressure might have 
been implicated in cardiac impairment.  The Board points out 
in this instance, however, that this conclusion clearly 
belies the record and appears to be based almost solely on 
the veteran's reported history of long-standing heart disease 
or hypertension rather that any objective clinical evidence.  
It should be noted that there are no clinical records between 
1966 and 1996, and in private records dated in 1996 the 
veteran clearly omitted hypertension in his medical history.  
None was then found.  While it is the province of trained 
health care providers to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation (Jones v. Brown, 7 Vet. App. 134, 137 (1994)), a 
medical opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Additionally, 
on VA examination in May 2004, the examiner stated that the 
heart murmur in service was no more than a normal 
physiological variant, and that it was less likely than not 
that hypertension was related thereto.  The Board thus finds 
that service connection for cardiovascular disease or 
hypertension is not warranted.  

The Board would also point out that while the veteran may 
well believe that his current hypertension or heart disease 
is causally related to symptoms he experienced in service, he 
is not competent to provide a probative opinion on this 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Consequently, his opinion in 
this regard does not constitute competent evidence of the 
required nexus.  Under the circumstances, the Board finds 
that there neither essential hypertension nor heart 
disability was shown in service or for many years thereafter 
and service connection must therefore be denied.  See 38 
U.S.C.A. §§ 1110, 1110, 1112, 1113 (West 2002 & Supp 2005); 
38 C.F.R. §§ 3.307, 3.309 (2006).  


ORDER

Service connection for hypertension is denied.

Service connection for a heart disability is denied.

Service connection for residuals of dental trauma for VA 
disability compensation purposes is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


